People v Singletary (2019 NY Slip Op 01719)





People v Singletary


2019 NY Slip Op 01719


Decided on March 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2019

Gische, J.P., Webber, Kern, Singh, JJ.


8672 3867/13

[*1]The People of the State of New York, Respondent,
vKenneth Singletary, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Laura Boyd of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Lee M. Pollack of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered May 13, 2015, as amended June 25, 2015, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree and robbery in the third degree, and sentencing him, as a second felony offender, to an aggregate term of five years, unanimously affirmed.
Defendant's challenges to his sentence enhancement are unpreserved, and we decline to review them in the interest of justice. As an alternative holding, we reject them on the merits. Defendant was discharged from a rehabilitation program, based upon his failure to abide by the conditions imposed by the administrators of the program, and was then rearrested. One paragraph of his plea agreement provided that he would receive a certain sentence if he was discharged from the program for a reason other than committing a new crime. Another paragraph unambiguously informed him that he would receive another sentence if he committed a new crime. To the extent a remark by counsel at the time of the plea could be viewed as creating an ambiguity, the court immediately eliminated any such ambiguity. Notably, the court imposed a sentence that was more lenient than the one contemplated by the provision relating to commission of a new crime.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2019
CLERK